DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-18 in the reply filed on 6/6/2022 is acknowledged.  The traversal is on the ground(s) that claim 20 claims a non-transitory computer-readable recording medium according to claim 1.  This is not found persuasive because group II includes a decentralized application along with blockchain technology, whereas group I only discloses the use of blockchains and does not include any decentralized application limitations.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitation “second” and “third gacha event information.” However, because the claims do not disclose a “first gacha event information” limitation, it is unclear whether the first gacha event information is missing from the claims, or if the gacha events should be renamed to “first” and “second” and so on and so forth.	The Examiner will assume that the claims should be disclosing a first gacha event information occurring in the first user terminal until further clarification and correction can be provided by Applicant.	Claims 2-10 and 12-18 are dependent on claims 1 and 11 respectively and inherit these deficiencies.
Claims 1 and 11 disclose the limitation “a gacha event” multiple times in the claims. It is unclear whether the second of these “gacha event” limitations are meant to be the same or a different gacha event compared to the first disclosure of this limitation. As such, one of ordinary skill in the art would be unable to determine whether the gacha event occurring in the second user terminal is supposed to be the same event occurring in the third user terminal, or a different event. The Examiner will assume that the events are different (i.e. the gacha event occurring in the second user terminal is different than the one occurring in the third user terminal).	Claims 2-10 and 12-18 are dependent on claims 1 and 11 respectively and inherit these deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for acquiring probability information of a gacha system by acquiring gacha event information about gacha events occurring in multiple user terminals. This judicial exception is not integrated into a practical application because the invention amounts to implementing an abstract idea on a computer, the computer used as a tool for the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computers are merely well-understood, routine, and conventional.
The claimed invention is directed to a method of acquiring probability information of a gacha system by first acquiring the probabilities of gacha events occurring in other user terminals. This amounts to organized human activity as simply acquiring probability information is akin to asking another human, reading a written-down probability, or using math and statistics to determine the probability. There are additional elements in the claims, but these limitations amount to recitations that enable the abstract idea to exist on a computer, e.g. user terminals, networks, and computer components (communicator, processor, display, etc.). These elements merely act as a vehicle that allows one of ordinary skill to implement the abstract idea of acquiring and collecting information in a computer environment.	The computer itself is not significantly more than the abstract idea as the computer is well-understood, routine, and conventional. As described by Applicant’s specification in paragraph [0070], the apparatus operating the invention is an apparatus that operates by receiving electrical energy. There is no evidence, either from the claim language or the description, that suggests the computer being used to implement the abstract idea is anything more than a generic computer. Therefore, because the computer is only used to implement the abstract idea and is well-understood, routine, and conventional, the abstract idea is ineligible under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715